DETAILED ACTION
A complete action on the merits of claims 1-20 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a controller that receives the first electrical signal from the output first detection wire and determines a first propagation delay, the controller determining whether fluid contamination within the medical device has occurred based at least in part on the first propagation delay” in lines 9-12 of the claim. It is at most unclear what is meant by “a first 
Claim 2 recites the limitation “a type of fluid contamination within the medical device based at least in part on the first propagation delay”. It is at most unclear how a delay can indicate a type of fluid contamination within the medical device as claimed. Clarification and appropriate correction is required.
Claim 3 recites the limitation “at least a portion of the first pair of wires is positioned within the vacuum lumen” in line 2 going to line 3. It is noted that claim 3 depends on claim 1 in which claims "the input first detection wire and the output first detection wire being in fluid communication with one another". It is at most unclear how they could be in fluid communication with one another if they are positioned within a vacuum lumen. Clarification and appropriate correction is required.
Claim 8 recites the limitation “a controller that receives the second electrical signal from the output second detection wire and determines a second propagation delay, the controller determining whether fluid contamination within the medical device has occurred based at least in part on the second propagation delay” in lines 1-4 of the claim. It is at most unclear what is meant by “a second propagation delay”, how the controller determines “a second propagation delay” based on “the electrical signal from the output second detection wire” and how a delay detected corresponds to “fluid contamination within the medical device”. Clarification and appropriate correction is required.
Claim 9 recites the limitation “a controller that receives the first electrical signal from the output first detection wire and determines a first propagation delay, the controller determining whether fluid contamination within the medical device has occurred based at least in part on the first propagation delay” in lines 10-14 of the claim. It is at most unclear what is meant by “a first propagation delay”, how the controller determines “a first propagation delay” based on “the electrical signal from the output first detection wire” and how a delay detected corresponds to “fluid contamination within the medical device”. Clarification and appropriate correction is required.
Claim 10 recites the limitation “a type of fluid contamination within the medical device based at least in part on the first propagation delay”. It is at most unclear how a delay can indicate a type of fluid contamination within the medical device as claimed. Clarification and appropriate correction is required.
Claim 11 recites the limitation “at least a portion of the first pair of wires is positioned within the vacuum lumen” in line 2 going to line 3. It is noted that claim 3 depends on claim 1 in which claims "the input first detection wire and the output first detection wire being in fluid communication with one another". It is at most unclear how they could be in fluid communication with one another if they are positioned within a vacuum lumen. Clarification and appropriate correction is required.
Claim 13 recites the limitation “the controller receives the second electrical signal from the output second detection wire and determines a second propagation delay, the controller determining whether fluid contamination within the medical device has occurred based at least in part on the second propagation delay” in lines 8-11 of the claim. It is at most unclear what is 
Claim 14 recites the limitation “determining a first propagation delay by the controller, the controller determining whether fluid contamination within the medical device has occurred based at least in part on the first propagation delay” in lines 11-13 of the claim. It is at most unclear what is meant by “a first propagation delay”, how the controller determines “a first propagation delay” and how a delay detected corresponds to “fluid contamination within the medical device”. Clarification and appropriate correction is required.
Claim 15 recites the limitation “determining the first propagation delay includes detecting a type of fluid contamination within the medical device based at least in part on the first propagation delay”. It is at most unclear how a delay can indicate a type of fluid contamination within the medical device as claimed. Clarification and appropriate correction is required.
Claim 16 recites the limitation “at least a portion of the first pair of wires is positioned within the vacuum lumen” in line 2 going to line 3. It is noted that claim 3 depends on claim 1 in which claims "the input first detection wire and the output first detection wire being in fluid communication with one another". It is at most unclear how they could be in fluid communication with one another if they are positioned within a vacuum lumen. Clarification and appropriate correction is required.
Claim 19 recites the limitation “determining a second propagation delay by the controller, the controller determining whether fluid contamination within the medical device has occurred 
Claim 20 recites the limitation “detecting a type of fluid contamination within the medical device based at least in part on the second propagation delay”. It is at most unclear how a delay can indicate a type of fluid contamination within the medical device as claimed. Clarification and appropriate correction is required.
Claims 4-7, 12 and 17-18 are rejected due to dependency over a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abboud (US Pub. No. 2005/0228367).
Regarding Claim 1, Abboud teaches a fluid detection assembly for detecting fluid contamination within a medical device (abstract and Fig. 1), the fluid detection assembly comprising:
a first pair of detection wires (leak detectors 70 and 68 as seen in Figs. 5-6 and disclosed in [0030]), including an input first detection wire 68 and an output first detection wire 70 that is 
a controller (console 10) that receives the first electrical signal from the output first detection wire and determines a first propagation delay, the controller determining whether fluid contamination within the medical device has occurred based at least in part on the first propagation delay (given the broadest reasonable interpretation in view of the 112 rejection above, [0030] teaches detecting leak in different sections of the instrument by “The leak detectors may be in electrical communication with the console 10 and can provide a signal output representative of a loss of flow path integrity”, they also have “the ability to detect any ingress of blood or fluid into the junction 64, thereby indicating a leak or other structural compromise of the catheter” as well as “a short between the wires will be created by the presence of a conductive fluid, thereby indicating a leak”. The amount of time it takes for the “initiate a predetermined sequence of events, such as discontinuing fluid injection, or evacuation of the fluid remaining in the catheter” in response to the “signal output representative of a loss of flow 
Regarding Claim 2, Abboud teaches wherein the controller determines a type of fluid contamination within the medical device based at least in part on the first propagation delay ([0025]-[0026] and [0030]).
Regarding Claim 3, Abboud teaches wherein the medical device includes a balloon catheter having a vacuum lumen, and wherein at least a portion of the first pair of wires is positioned within the vacuum lumen (Fig. 5 and [0026]-[0031]).
Regarding Claim 4, Abboud teaches wherein the medical device includes a balloon catheter having an inner cryoballoon and an outer cryoballoon that define an inter-cryoballoon space between the inner cryoballoon and the outer cryoballoon (space 64), and at least a portion of the first pair of detection wires is positioned within the inter-cryoballoon space (Fig. 5 and [0030]-[0031]).
Regarding Claim 5, Abboud teaches wherein the input first detection wire includes a fluid injection tube that acts as a conduit for cryogenic fluid within the medical device ([0030]).
Regarding Claim 7, Abboud teaches further comprising a second pair of detection wires (“one or more of the electrode rings 29 can be included in the impedance circuit” in [0022] and since a leak is detected by change in impedance as indicated in [0030] “The first and second leak detectors can detect an ingress of fluid by providing an impedance measurement, which would change upon the presence of blood or other foreign fluids within the junction 64 or exhaust lumen 54” the one or more electrodes is here interpreted to be a second pair of detective wires) that is spaced apart from the first pair of detection wires, the second pair of detection wires 
Regarding Claim 8, Abboud teaches wherein the controller receives the second electrical signal from the output second detection wire and determines a second propagation delay, the controller determining whether fluid contamination within the medical device has occurred based at least in part on the second propagation delay (since the “one or more of the electrode rings 29 can be included in the impedance circuit” and the impedance circuit is in communication with the console to monitor the impedance as disclosed in [0020]-[0031] to detect a leakage, the input second detection wire conducts a second electrical signal and it is interpreted that the output second detection wire receives the second electrical signal to complete the impedance circuit and allow the controller to determining whether fluid contamination within the medical device has occurred based at least in part on the second propagation delay as best understood in view of the 112 rejection above).
Regarding Claim 14, Abboud teaches a method for detecting the fluid contamination within a medical device (abstract and Fig. 1), the method comprising:
sending a first electrical signal through a first pair of detection wires (leak detectors 68 and 70 as seen in Figs. 5-6 and disclosed in [0030]), including an input first detection wire 68 and an output first detection wire 70 that is spaced apart from the input first detection wire (Fig. 5 and [0030]), the input first detection wire and the output first detection wire being in fluid communication with one another (they are present in the same area thus in fluid communication if there is a fluid around as Abboud teaches “The first and second leak detectors can detect an ingress of fluid by providing an impedance measurement, which would change upon the presence of blood or other foreign fluids within the junction 64 or exhaust lumen 54” in [0030]), wherein the input first detection wire conducts the first electrical signal and the output first detection wire receives the first electrical signal; receiving the first electrical signal from the first pair of detection wires by a controller (by measuring the impedance and they may be in electrical communication with the console 10 and can provide a signal output representative of a loss of flow path integrity as disclosed in [0030]); and
determining a first propagation delay by the controller, the controller determining whether fluid contamination within the medical device has occurred based at least in part on the first propagation delay (given the broadest reasonable interpretation in view of the 112 rejection above, [0030] teaches detecting leak in different sections of the instrument by “The leak detectors may be in electrical communication with the console 10 and can provide a signal output representative of a loss of flow path integrity”, they also have “the ability to detect any ingress of blood or fluid into the junction 64, thereby indicating a leak or other structural compromise of 
Regarding Claim 15, Abboud teaches wherein determining the first propagation delay includes detecting a type of fluid contamination within the medical device based at least in part on the first propagation delay ([0025]-[0026] and [0030]).
Regarding Claim 16, Abboud teaches wherein the medical device includes a balloon catheter having a vacuum lumen, and wherein at least a portion of the first pair of detection wires is positioned within the vacuum lumen (Fig. 5 and [0026]-[0031]).
Regarding Claim 17, Abboud teaches wherein the medical device includes a balloon catheter having an inner cryoballoon and an outer cryoballoon that define an inter-cryoballoon space between the inner cryoballoon and the outer cryoballoon (space 64), and at least a portion of the first pair of detection wires is positioned within the inter-cryoballoon space (Fig. 5 and [0030]-[0031]).
Regarding Claim 18, Abboud teaches further comprising:
sending a second electrical signal through a second pair of detection wires (“one or more of the electrode rings 29 can be included in the impedance circuit” in [0022] and since a leak is detected by change in impedance as indicated in [0030] “The first and second leak detectors can detect an ingress of fluid by providing an impedance measurement, which would change upon 
including an input second detection wire and an output second detection wire that is spaced apart from the input second detection wire, the input second detection wire and the output second detection wire being in fluid communication with one another (being positioned near one another in the same environment, they are interpreted to be in fluid communication with one another), wherein the input second detection wire conducts the second electrical signal and the output second detection wire receives the second electrical signal; and receiving the second electrical signal from the second pair of detection wires by the controller (since the “one or more of the electrode rings 29 can be included in the impedance circuit” and the impedance circuit is in communication with the console to monitor the impedance as disclosed in [0020]-[0022], the input second detection wire conducts a second electrical signal and it is interpreted that the output second detection wire receives the second electrical signal to complete the impedance circuit).
Regarding Claim 19, Abboud teaches further comprising determining a second propagation delay by the controller, the controller determining whether fluid contamination within the medical device has occurred based at least in part on the second propagation delay (since the “one or more of the electrode rings 29 can be included in the impedance circuit” and the impedance circuit is in communication with the console to monitor the impedance as disclosed in [0020]-[0031] to detect a leakage, the input second detection wire conducts a second electrical signal and it is interpreted that the output second detection wire receives the second electrical signal to complete the impedance circuit and allow the controller to determining 
Regarding Claim 20, Abboud teaches further comprising detecting a type of fluid contamination within the medical device based at least in part on the second propagation delay ([0025]-[0026] and [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Abboud
Regarding Claim 6, Abboud teaches wherein the output first detection wire and the input first detective wire are straight wires as seen in Figs. 5-6 and not that the output first detective wire is helically positioned around the input first detection wire as claimed. It would have been an obvious matter of design choice to twists wire 68 to be in a helical shape interpreted to be helically positioned around the input first detection wire, since applicant has not disclosed that the output first detection wire helically positioned around the input first detection wire solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wire 68 being twisted at least at a section of it along the length especially since in a different embodiment Abboud teaches “wire 26 and one or more of the electrode rings 29 can be included in the impedance circuit” [0022], where the ring electrodes are positioned surrounding the wire 26.
Regarding Claim 9, Abboud teaches a medical device (Fig. 1)comprising:
a fluid detection assembly comprising:
a first pair of detection wires (leak detectors 68 and 70 as seen in Figs. 5-6 and disclosed in [0030]), including an input first detection wire 68 and an output first detection wire 70 that is spaced apart from the input first detection wire (Fig. 5), the input first detection wire and the output first detection wire being in fluid communication with one another (they are present in the same area thus in fluid communication if there is a fluid around as Abboud teaches “The first and second leak detectors can detect an ingress of fluid by providing an impedance measurement, which would change upon the presence of blood or other foreign fluids within the junction 64 or exhaust lumen 54” in [0030]), wherein the input first detection wire conducts a first electrical signal and the output first detection wire receives the first electrical signal (by 
a controller (console 10) that receives the first electrical signal from the output first detection wire and determines a first propagation delay, the controller determining whether fluid contamination within the medical device has occurred based at least in part on the first propagation delay (given the broadest reasonable interpretation in view of the 112 rejection above, [0030] teaches detecting leak in different sections of the instrument by “The leak detectors may be in electrical communication with the console 10 and can provide a signal output representative of a loss of flow path integrity”, they also have “the ability to detect any ingress of blood or fluid into the junction 64, thereby indicating a leak or other structural compromise of the catheter” as well as “a short between the wires will be created by the presence of a conductive fluid, thereby indicating a leak”. The amount of time it takes for the “initiate a predetermined sequence of events, such as discontinuing fluid injection, or evacuation of the fluid remaining in the catheter” in response to the “signal output representative of a loss of flow path integrity” is hereby interpreted to be “a first propagation delay” which is indicative of contamination within the medical device); and
a graphical display that is in electrical communication with the fluid detection assembly, the graphical display alternately displaying one of a presence and an absence of fluid contamination (console 10 is shown in Fig. 1 as a computer monitor, so although the description is vague in whether it is a graphical display, examiner takes the position that either it is a computer monitor and therefore a graphical display or in the alternative it would have been 
Regarding Claim 10, Abboud teaches wherein the controller determines a type of fluid contamination within the medical device based at least in part on the first propagation delay ([0025]-[0026] and [0030]).
Regarding Claim 11, Abboud teaches wherein the medical device includes a balloon catheter having a vacuum lumen, and wherein at least a portion of the first pair of wires is positioned within the vacuum lumen (Fig. 5 and [0026]-[0031]).
Regarding Claim 12, Abboud teaches wherein the medical device includes a balloon catheter having an inner cryoballoon and an outer cryoballoon that define an inter-cryoballoon space between the inner cryoballoon and the outer cryoballoon (space 64), and at least a portion of the first pair of detection wires is positioned within the inter-cryoballoon space (Fig. 5 and [0030]-[0031]).
Regarding Claim 13, Abboud teaches further comprising a second pair of detection wires (“one or more of the electrode rings 29 can be included in the impedance circuit” in [0022] and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794